DETAILED ACTION
Applicant's amendments and remarks, filed 7/29/22, are fully acknowledged by the Examiner. Currently, claims 1, 3, 4, 6-13, 15-19, 21-23 are pending with claims 1, 13, 18, 21-23 amended. The following is a complete response to the 7/29/22 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art of record found are Williams (US 2008/0119870), Ikeda (US 2006/0199999), and Hibner (US 10,149,726). However, the combination of Williams and Ikeda does not teach the recessed surface. Ikeda teaches convex portions that are recessed and receive a cable (Figs. 2-3 with the convex portion around 118a and cable 110a), but not with the distally-extending arms. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 13, the combination does not teach the claim as amended. Williams and Ikeda do not teach the grooved surface to receive and guide a cable. While Hibner teaches a hole to receive and guide a cable (118a), but not a surface. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 18, he combination does not teach the claim as amended. Williams and Ikeda do not teach the grooved surface to receive and guide a cable. While Hibner teaches a hole to receive and guide a cable (118a), but not a surface. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794